Per Curiam.
Respondent was admitted to practice by this Court in 1980 and maintains an office for the practice of law in the City of Ithaca, Tompkins County.
Having reviewed a Referee’s report and heard respondent in mitigation, we find that respondent neglected two legal matters entrusted to him (see 22 NYCRR 1200.30 [a] [3]), failed to enter a written contingent fee agreement with a personal injury client (see 22 NYCRR 1200.11 [d]), and failed to cooperate with counsel and deliver property after counsel requested a will that respondent had prepared (see 22 NYCRR 1200.3 [a] [5]; 1200.46 [c]).
We further conclude that, especially in view of his disciplinary history (see Matter of Hickey, 284 AD2d 723 [2001]), respondent’s professional misconduct warrants his suspension from practice for a period of two years and until further order of this Court. However, we stay said suspension upon condition that respondent comply with the statutes and rules regulating attorney conduct, that he not be the subject of any further disciplinary action and that, during the period of suspension, he completes six credit hours of accredited continuing legal education in ethics and professionalism in addition to the accredited continuing legal education required of all attorneys (see 22 NYCRR part 1500). Respondent shall report such completion to petitioner. After expiration of the two-year suspension period, respondent shall apply for termination of the suspension. Such application shall be supported by documentation that respondent took and passed the Multistate Professional Responsibility Examination during the suspension period. The application shall also be served upon petitioner, *932which may be heard thereon (see e.g. Matter of Davis, 269 AD2d 732 [2000]; Matter of Dudley, 262 AD2d 864 [1999]).
Spain, J.P., Carpinello, Rose, Lahtinen and Kane, JJ., concur. Ordered that respondent is found guilty of the professional misconduct alleged in specifications 1, 2 and 3 of charge I of the petition and in charges III and IV of the petition; and it is further ordered that the motion and cross motion by petitioner and respondent, respectively, to confirm in part and to disaffirm in part the Referee’s report are each granted and denied in part in accordance with the findings of professional misconduct in this decision; and it is further ordered that respondent is suspended from practice for a period of two years, effective immediately, and until further order of this Court; and it is further ordered that the suspension imposed herein is stayed upon the conditions and terms set forth in this decision.